This is an appeal from a judgment of the Supreme Court, setting aside and reversing a judgment of the board of adjustment of the city of Newark, refusing to issue a building permit to the respondent, and affirming the action of the superintendent of buildings of that city in refusing to issue such permit, because the use of the buildings proposed to be erected would be violative of the provisions of the zoning ordinance of the city.
The judgment of the Supreme Court must be affirmed, because there were no facts before the board of adjustment upon which it could legally base its said judgment, and, further, because it has been definitely and decisively settled by this court that boards of adjustment are without authority and jurisdiction in the direction to and in which said board undertook to act in this case. H. Krumgold  Sons v. Jersey City, ante, p. 170;Losick v. Binda, ante, p. 157; Lutz v. Kaltenbach, post,p. 718.
The judgment of the Supreme Court is affirmed, with costs.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 15.
For reversal — None. *Page 472